PER CURIAM.
Walter Lee Anderson appeals the revocation of his federal supervised release and subsequent resentencing by the District Court1 after testing positive for cocaine. Anderson’s counsel has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), identifying six issues that “might arguably support” Anderson’s appeal. Id. at 744.
Having conducted an independent review of the record under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude there are no nonfrivolous issues. We therefore affirm the judgment of the District Court and grant counsel’s motion to withdraw.

. The Honorable Susan Webber Wright, Chief Judge, United States District Court for the Eastern District of Arkansas.